Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/13/2022 has been entered.

Claim Objections
Claims 1-6, 8-10 and 12-14 are objected to because of the following informalities:  Claim 1 recites “DC power” which should recite – direct current (DC) power-- in order to spell out the acronym at it first instance of use in the claims. Claim 1 recites both –the neuromodulator—and –the implantable neuromodulator—when referring back to the implantable neuromodulator, it is suggested to use either –the neuromodulator-- or –the implantable neuromodulator-  in order to provide consistency within the claims. The same consistency should be provided within any dependent claims which also referred back to the implantable neuromodulator within claim 1.  Appropriate correction is required. Claims 2-6, 8-10 and 12-14 directly or indirectly depend from claim 1 and are also objected to for the reasons stated above regarding claim 1. 

Claim Rejections - 35 USC § 112
In view of the amendment filed on 7/13/2022 amending the claims to clarify the language of claim 19 the 112 rejections made against the claims in the office action of 4/15/2022 have been withdrawn. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 15 recites “with an electrically coupled electrodes of an electrode array” which is confusing whether applicant is attempting to claim the neuromodulator being electrically coupled to a single electrode or multiple electrodes, clarification is required. Claim 18 directly depends from claim 15 and is also rejected to for the reasons stated above regarding claim 15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,4-6, 8-10, 12-14 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6,480,743 to Kirkpatrick et al. (Kirkpatrick) in view of US 2006/0149339 to Burnes et al. (Burnes), US 2010/0179615 to Zhang et al. (Zhang) and US 2015/0157862 to Greenberg et al. (Greenberg) (all previously cited). 
In reference to at least claims 1 and 19
Kirkpatrick teaches a system and method for adaptive brain stimulation which discloses a modular system for deep brain stimulation and electrocorticography (e.g. Fig. 3), comprising an implantable neuromodulator configured to generate first electrical signal representing electrical stimulation signals (e.g. Fig. 4, Col. 12, ll. 20-25), adapted to be applied to a desired region of a brain via an electrically coupled electrode array (e.g. plurality of electrodes each of which may be individually or together connected to the implantable neuromodulator via one or more leads, 412-418, Fig. 4), an aggregator module for receiving second electrical signals from the neuromodulator (e.g. if more than one programmer has been used to upload EEG records from a patient's implantable neurostimulator device, the EEG records will be aggregated via a database and available thereafter to any of the programmers connected to a network, including the programmer, Fig. 3, Col. 11, ll. 51-57) for transmitting third electrical signals to the neuromodulator; and a control module in communication with the aggregator module and including a microprocessor (e.g. programmer is primarily a commercially available PC, laptop computer or workstation having a CPU, keyboard, mouse and display, therefore it is inherent that a microprocessor and a battery is present within these devices, Col. 11, ll. 11-23), a memory at least one algorithm stored in the memory for determining neural stimulation patterns (e.g. programmer “control module” is able to adapt the function of the device to meet patient’s needs, upload or receive data including storing EEG waveforms, parameters or logs of action, Col. 9, l. 56-Col. 10, l. 17, process, store, play back and display the patient’s EEG signals, Col. 11, ll. 11-23) and an on-board battery (e.g. programmer is primarily a commercially available PC, laptop computer or workstation having a CPU, keyboard, mouse and display, therefore it is inherent that a microprocessor and a battery is present within these devices, Col. 11, ll. 11-23) and being configured to be carried on a person (e.g. programmer is primarily a commercially available PC, laptop computer or workstation having a CPU, keyboard, mouse and display, therefore it is inherent that the control module is configured to be carried on a person, Col. 11, ll. 11-23), the control module configured to control the aggregator module to generate the third electrical signals, or to aggregate the second electrical signals as the second electrical signals are received from the neuromodulator for subsequent transmission to the control module (e.g. can be used to manually control the operation of the device, as well as to transmit information to or receive information from the implantable neurostimulator device Col. 9, ll. 49-53). Kirkpatrick discloses using the neuromodulator to receive electrical brain activity generated within the brain and to transmit information corresponding to the electrical brain activity signal to external equipment (e.g. receive brain signals, Col. 12, ll. 37-44, and can send the data to external equipment, Col. 17, ll. 38-41) but does not explicitly teach the aggregator module having a housing and including an embedded processor and forming an independent component able to be supported on a human body at a different location from the neuromodulator and configured to be at least one of either carried on a person or implanted in a body part of the person including implantable electrical connections in an independent compartment areas of the housing sealed via an overmold component affixed to the housing for at least communicating second signals or the aggregator module distributing power to the neuromodulator or using the microprocessor and at least one algorithm to determine and generate neural stimulation patterns based on the electrical signal received from the aggregator module and to generate and communicate the neural stimulation patterns back to the aggregator module as third signals for distribution to the implantable neuromodulator. 
Burnes teaches aggregation of data from external data sources within an implantable medical device which discloses an implantable data aggregation device having a housing, the aggregator module configured to be implanted within a bodypart of a person as an independent module  (e.g. implantable data aggregation device IDAD with a housing, 4) which continuously collects and aggregates data over extended period of time (e.g. paragraph [0008]) and an internally mounted circuit board (e.g. it is inherent that some form of circuit board is mounted within the IDAD since the use of chipsets and other hardware components within IDAD are disclosed, para. [0038]) and can transmit the data to other devices and can also provide control signal from other devices to the implanted devices (e.g. IDAD communicates aggregated physiological data to remote systems and transmits control signals to EMDS and IMDs from remote systems, paragraphs [0008], [0009],[0017]-[0018], [0026], [0038]). Burnes further discloses the aggregator module includes an embedded processor (e.g. ‘339, processor 40) and forms an independent component able to supported on a human body at a different location from neuromodulator (e.g. IDAD 4 is located on a human body at a different location than the IMDs, Figs. 1-2, para. [0017]-[0018]), and further including implantable connections for enabling communication of data signals between the control module and the aggregator module (e.g. IDAD communicates aggregated physiological data to remote systems and transmits control signals to EMDS and IMDs from remote systems, paragraphs [0008], [0009],[0017]-[0018], [0026], [0038]). Burnes further discloses the implantable devices including an implantable brain stimulator (e.g. implantable brain stimulator, paragraph [0018]).
Zhang teaches an implantable acoustic sensor which discloses an implantable power source that receives power from an external device and distributes the power to the various other implanted components (e.g. para. [0044]). Zhang further discloses that the power source may be located within the implanted module or disposed in a separate implanted location (e.g. separate implanted location, para. [0044]).  
Greenberg teaches a cortical implant system for brain stimulation and recording which discloses a brain stimulation system that includes a recording electrode array (e.g. 9, Fig. 1) that records brain signals that are sent to an external controller that analyzes the neural recording data and determines proper stimulation patterns (e.g. senses neural activity and delivers electrical pulses based on the neural activity, abstract, para. [0158]) that are then sent to an internal stimulation coil that drives an implanted stimulation electrode array (e.g. 11, Fig. 1). Greenberg further discloses various implantable connections (e.g. Figs. 3-4). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system/method of Kirkpatrick with the teachings of Burnes to include the aggregator module comprising an embedded processor and implantable connections and being an independent component able to be supported on a human body at a different location from the neuromodulator such as the IDAD as taught by Burnes in order to yield the predictable result of allowing the continuous collection of physiological data regardless of the location of the patient to generate a comprehensive physiological profile of the patient. Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the system/method of Kirkpatrick modified by Burnes with the teachings of Zhang to include a power source within the aggregator module to provide and distribute any power received from an external component to the implanted neuromodulator in order to yield the predictable result of ensuring that the appropriate power is being provided to the appropriate elements of the neuromodulator. Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the system/method of Kirkpatrick modified by Burnes and Zhang with the teachings of Greenberg to include using the microprocessor and stored algorithm(s) to determine appropriate neural stimulation patterns based on the electrical signals “data” received from the aggregator module and to communicate the neural stimulation patterns back to the aggregator module for distribution as third signals back to the implantable neuromodulator in order to yield the predictable result of ensuring that the appropriate stimulation is being provided to the patient based on the sensed electrical activity. Furthermore, Burnes does not specify the specific arrangement of components within the aggregator module while Greenberg teaches an integral arrangement of implantable electrical connections (e.g. Fig. 3-4), it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the system of Kirkpatrick modified by Burnes, Zhang and Greenberg to include a separate independent compartment area of the housing of the aggregator module for the implantable electrical connections, since it has been held that constructing a formerly integral structure in various elements, i.e. housing the implantable connections within a separate compartment area of the housing and coupling it with the other components of the aggregator module, involves only routine skill in the art, see MPEP 2144.04. 
In reference to at least claim 4
Kirkpatrick modified by Burnes, Zhang and Greenberg discloses wherein the neuromodulator includes a multiplexer for distributing electrical signals to and from various units of the electrodes (e.g. ‘743, Figs. 4,6, Col. 18, ll. 28-30). 
In reference to at least claim 5
Kirkpatrick modified by Burnes, Zhang and Greenberg discloses wherein the aggregator module includes a wireless transceiver for wirelessly communicating with the control module (e.g. ‘339, processor 40, wireless transceiver 44) 
In reference to at least claim 6
Kirkpatrick modified by Burnes, Zhang and Greenberg discloses wherein the control module includes a wireless transceiver for communicating wirelessly with the aggregator module (e.g. ‘743, wirelessly communicate with other devices within the system, Fig. 3).
In reference to at least claim 8
Kirkpatrick modified by Burnes, Zhang and Greenberg discloses wherein the neuromodulator is configured to provide the second electrical signals back to the aggregator module (e.g. ‘743, receive brain signals, Col. 12, ll. 37-44, and can send the data to external equipment, Col. 17, ll. 38-41). 
In reference to at least claim 9
Kirkpatrick modified by Burnes, Zhang and Greenberg discloses wherein the memory of the control module is configured to store data related to the second electrical signals received by the aggregator module (e.g. ‘743, programmer “control module” is able to adapt the function of the device to meet patient’s needs, upload or receive data including storing EEG waveforms, parameters or logs of action, Col. 9, l. 56-Col. 10, l. 17, process, store, play back and display the patient’s EEG signals, Col. 11, ll. 11-23).
In reference to at least claim 10
Kirkpatrick modified by Burnes, Zhang and Greenberg discloses wherein the control module includes an interface (e.g. ‘743, programmer is primarily a commercially available PC, laptop computer or workstation having a CPU, keyboard, mouse and display, Col. 11, ll. 11-23).
In reference to at least claim 12
Kirkpatrick modified by Burnes, Zhang and Greenberg discloses wherein the on-board battery is rechargeable (e.g. programmer is primarily a commercially available PC, laptop computer or workstation having a CPU, keyboard, mouse and display, therefore it is inherent that a microprocessor and a battery is present within these devices, Col. 11, ll. 11-23). Further, it is well known in the art that commercially available PC, laptop computer or workstation having a CPU, keyboard, mouse and display are all devices that have a battery that is rechargeable.  
In reference to at least claim 13
Kirkpatrick modified by Burnes, Zhang and Greenberg discloses wherein the neuromodulator forms a hermetically sealed component (e.g. ‘743, hermetically sealed neuromodulator, Fig. 2). 
In reference to at least claim 14
Kirkpatrick modified by Burnes, Zhang and Greenberg discloses wherein the aggregator module forms a hermetically sealed component (e.g. ‘339, implantable data aggregation device IDAD is hermetically sealed, 4). 
In reference to at least claim 20
Kirkpatrick modified by Burnes, Zhang and Greenberg discloses using the neuromodulator to receive electrical brain activity generated within the brain and to transmit information corresponding to the electrical brain activity signal to the aggregator module as the second electrical signals (e.g. ‘743, receive brain signals, Col. 12, ll. 37-44, and can send the data to external equipment, Col. 17, ll. 38-41). 

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6,480,743 to Kirkpatrick et al. (Kirkpatrick) in view of US 2006/0149339 to Burnes et al. (Burnes), US 2010/0179615 to Zhang et al. (Zhang) and US 2015/0157862 to Greenberg et al. (Greenberg) as applied to claim 1 further in view of US Patent No. 6,597,954 to Pless et al. (Pless) (previously cited).
In reference to at least claim 2
Kirkpatrick modified by Burnes, Zhang and Greenberg teaches a system according to claim 1 and further discloses the neuromodulator being connected to an electrode array (e.g. electrodes 412-418) via an electrical connector (e.g. 222) but does not explicitly teach the electrode array forming a planar configuration electrode array. 
Pless teaches a system and method for controlling epileptic seizures with spatially separated detection and stimulation electrodes which discloses an electrode array that teach the electrode array forming a planar configuration electrode array (e.g. Fig. 10) or cylindrical configuration electrode array (e.g. Fig. 9).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the system of Kirkpatrick modified by Burnes, Zhang and Greenberg with the teachings of Pless to include the electrode array forming a planar configuration electrode array in order to yield the predictable result of an electrode array configuration that is useful for recording from or stimulating structures near the dura mater on the brain.
In reference to at least claim 3
Kirkpatrick modified by Burnes, Zhang and Greenberg teaches a system according to claim 1 and further disclose the neuromodulator being connected to an electrode array (e.g. electrodes 412-418) via an electrical connector (e.g. 222) but does not explicitly teach the electrode array forming a cylindrical configuration electrode array. 
Pless teaches a system and method for controlling epileptic seizures with spatially separated detection and stimulation electrodes which discloses an electrode array that teach the electrode array forming a planar configuration electrode array (e.g. Fig. 10) or cylindrical configuration electrode array (e.g. Fig. 9).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the system of Kirkpatrick modified by Burnes, Zhang and Greenberg with the teachings of Pless to include the electrode array forming a cylindrical configuration electrode array in order to yield the predictable result of an electrode array configuration that is useful for recording from or stimulating deep cerebral structures.

Response to Arguments
Applicant's arguments filed 7/13/2022 have been fully considered but they are not persuasive. It is noted that the rejections have been updated in view of the claim amendments. Applicant argues that neither Kirkpatrick, Burnes, Zhang nor Greenberg teaches the aggregator module having a housing and including an embedded processor and the housing including a portion for supporting implantable electrical connections in an independent compartment area of the housing sealed via an overmold component affixed to the housing, the implantable electrical connections configured to receive second electrical signals from the neuromodulator, for transmitting third electrical signals to the neuromodulator, and for distributing DC power to the implantable neuromodulator, the examiner respectfully disagrees. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Kirkpatrick discloses an aggregator module for receiving second electrical signals from the neuromodulator (e.g. if more than one programmer has been used to upload EEG records from a patient's implantable neurostimulator device, the EEG records will be aggregated via a database and available thereafter to any of the programmers connected to a network, including the programmer, Fig. 3, Col. 11, ll. 51-57) for transmitting third electrical signals to the neuromodulator. Kirkpatrick further discloses using the neuromodulator to receive electrical brain activity generated within the brain and to transmit information corresponding to the electrical brain activity signal to external equipment (e.g. receive brain signals, Col. 12, ll. 37-44, and can send the data to external equipment, Col. 17, ll. 38-41). Burnes discloses an aggregator module configured to be implanted within a bodypart of a person as an independent module  (e.g. implantable data aggregation device IDAD, 4) which continuously collects and aggregates data over extended period of time (e.g. paragraph [0008]) and can transmit the data to other devices and can also provide control signal from other devices to the implanted devices (e.g. IDAD communicates aggregated physiological data to remote systems and transmits control signals to EMDS and IMDs from remote systems, paragraphs [0008], [0009],[0017]-[0018], [0026], [0038]). Burnes further discloses the aggregator module includes an embedded processor (e.g. ‘339, processor 40) and forms an independent component able to supported on a human body at a different location from neuromodulator (e.g. IDAD 4 is located on a human body at a different location than the IMDs, Figs. 1-2, para. [0017]-[0018]), and further enabling communication of data signals between the control module and the aggregator module (e.g. IDAD communicates aggregated physiological data to remote systems and transmits control signals to EMDS and IMDs from remote systems, paragraphs [0008], [0009],[0017]-[0018], [0026], [0038]). Zhang discloses an implantable power source that receives power from an external device and distributes the power to the various other implanted components (e.g. para. [0044]). Zhang further discloses that the power source may be located within the implanted module or disposed in a separate implanted location (e.g. separate implanted location, para. [0044]). Greenberg discloses a brain stimulation system that includes a recording electrode array (e.g. 9, Fig. 1) that records brain signals that are sent to an external controller that analyzes the neural recording data and determines proper stimulation patterns (e.g. senses neural activity and delivers electrical pulses based on the neural activity, abstract, para. [0158]) that are then sent to an internal stimulation coil that drives an implanted stimulation electrode array (e.g. 11, Fig. 1). Utilizing the combined teachings of Kirkpatrick, Burnes, Zhang and Greenberg, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system/method of Kirkpatrick with the teachings of Burnes to include the aggregator module comprising an embedded processor and being an independent component able to be supported on a human body at a different location from the neuromodulator such as the IDAD as taught by Burnes in order to yield the predictable result of allowing the continuous collection of physiological data regardless of the location of the patient to generate a comprehensive physiological profile of the patient. Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the system/method of Kirkpatrick modified by Burnes with the teachings of Zhang to include a power source within the aggregator module to provide and distribute any power received from an external component to the implanted neuromodulator in order to yield the predictable result of ensuring that the appropriate power is being provided to the appropriate elements of the neuromodulator. Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the system/method of Kirkpatrick modified by Burnes and Zhang with the teachings of Greenberg to include using the microprocessor and stored algorithm(s) to determine appropriate neural stimulation patterns based on the electrical signals “data” received from the aggregator module and to communicate the neural stimulation patterns back to the aggregator module for distribution as third signals back to the implantable neuromodulator in order to yield the predictable result of ensuring that the appropriate stimulation is being provided to the patient based on the sensed electrical activity. Regarding the implantable connections being within a separate compartment of the housing, Burnes does not specify the exact arrangement of components within the aggregator module while Greenberg teaches an integral arrangement of implantable electrical connections (e.g. Fig. 3-4), it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the system of Kirkpatrick modified by Burnes, Zhang and Greenberg to include an independent compartment area of the housing of the aggregator module for the implantable electrical connections, since it has been held that constructing a formerly integral structure in various elements, i.e. housing the implantable connections within a separate compartment area of the housing and coupling it with the other components of the aggregator module, involves only routine skill in the art, see MPEP 2144.04. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent No. 10,960,215 to Reed et al. which teaches a low profile head-located neurostimulator and methods of fabrication which discloses implantable connections that are located within a separate compartment of an implanted device (e.g. Figs. 3M, 60, 61A, 63). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER L GHAND/Examiner, Art Unit 3792